Citation Nr: 0919117	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-07 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected mood disorder for the period from 
September 27, 2006 to May 15, 2007.   

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) for the period prior to May 16, 2007.  

3.  Entitlement to an increased rating for service-connected 
migraine headaches in excess of 30 percent for the period 
prior to September 24, 2006.  


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel





INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982 
and February 1985 to July 1994. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2007 and March 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

Throughout the years the Veteran has filed several claims.  
For purposes of clarification of what issues are properly 
before the Board, the Board observes that in October 2002 the 
Veteran filed a claim for several disorders which, upon 
further clarification in a November 2002 letter, included 
entitlement to an increased rating for follicular 
degenerative syndrome (service-connected alopecia).  This 
issue was not considered in the April 2003 rating decision 
but was eventually adjudicated in a January 2009 RO rating 
decision.  

In a May 2004 claim, in addition to seeking service 
connection for hypertension, the Veteran noted that her 
condition had not improved since the filing of her October 
2002 claim.  She referenced her service-connected migraine 
headaches and complained that neck pain contributed to her 
migranes.  She included a March 2003 VA radiology report that 
noted that x-rays revealed degenerative disc disease of the 
cervical spine.  The Veteran annotated the report by noting 
that this neck disorder contributed to her migraine 
headaches.  The Board recognizes that secondary service 
connection is not available for a disability that aggravates 
an already service-connected disability, as opposed to a 
disability aggravated by a service connected disability.  See 
Johnston v. Brown, 10 Vet. App. 80, 85-86 (1997).  The 
Veteran, however, raised this issue again in a "Request 
Status Report" received in August 2006 where in she inquired 
on the status of a claim for an increase and included the 
neck condition.  Therefore, this matter is REFERRED to the RO 
for clarification of intent to pursue compensation benefits 
for a neck disorder and/or adjudication of entitlement to 
service connection for a neck disorder. 

The Board observes that the Veteran was furnished a statement 
of the case in May 2004, on the issue of entitlement to a 
higher rating for service connected right ankle sprain.  In 
the cover letter sent with the statement of the case, the 
Veteran was advised that, in order to perfect her appeal to 
the Board, she must timely file a substantive appeal.  She 
was provided with VA Form 9 (Appeal to Board of Veterans' 
Appeals).  The Veteran did not thereafter timely file VA Form 
9 or otherwise express a desire to continue her appeal of the 
April 2003 RO rating decision.  

The Veteran was also furnished a statement of the case in 
February 2009, on the issues of entitlement to higher ratings 
for service connected alopecia, right foot bunionectomy with 
degenerative joint disease and residual neuropathy, left foot 
bunionectomy with degenerative joint disease, right ankle 
strain, and left ankle strain.  In the cover letter sent with 
the statement of the case, the Veteran was advised that in 
order to perfect her appeal to the Board, she must timely 
file a substantive appeal.  The VA Form 9 received in 
February 2009 from the Veteran did not include these issues.  
Accordingly, the Board concludes that the Veteran is not 
currently seeking appellate review with respect to these 
issues.  

The issue of entitlement to an increased rating for service-
connected migraine headaches in excess of 30 percent for the 
period prior to September 24, 2006 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  This 
issue is listed on the title page above, and is included in 
this Board decision only for the purpose of REMAND for 
issuance of a statement of the case on this issue.


FINDINGS OF FACT

1.  For the period from September 27, 2006 to May 16, 2007, 
resolving reasonable doubt in the Veteran's favor, her 
service-connected mood disorder more nearly approximated 
total occupational and social impairment.  

2.  The Veteran's claim for TDIU was received on December 4, 
2006; as of October 10, 2006, it was factually ascertainable 
that the Veteran's service-connected disabilities rendered 
her unemployable;  a 100 percent schedular disability rating 
for service-connected mood disorder has been granted for the 
period from September 27, 2006.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a higher initial rating of 100 percent for 
service-connected mood disorder for the period September 27, 
2006 to May 15, 2007 have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9435 (2008).

2.  The criteria for a TDIU have not been met for any period 
prior to May 16, 2007.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  In 
light of the favorable determinations, the Board finds that 
no further discussion of VCAA compliance is necessary.  

With regard to the period from September 27, 2006 to May 15, 
2007, the grant of a 100 percent schedular disability rating 
for service-connected mood disorder moots any question of 
eligibility for TDIU for this period.  With regard to 
consideration of TDIU for the period when the Veteran was in 
receipt of a 100 percent schedular rating, where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
such, review of the VA's duty to notify and assist is not 
necessary.  In cases such as this, VA is not required to meet 
the duty to notify or assist a claimant, where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initial Rating for Mood Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are:  interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran filed a claim for service connection for a mood 
disorder on September 27, 2006.  In a March 2007 rating 
decision, the RO granted service connection for mood disorder 
secondary to service-connected alopecia and assigned a 30 
percent rating under Diagnostic Code 9435 effective September 
27, 2006, the date of receipt of claim for service 
connection.  In February 2009, the RO assigned a higher 
rating of 100 percent, but made the 100 percent rating 
effective May 16, 2007.  Thus, the remaining initial rating 
period at issue is the period prior to May 16, 2007.  

Under the General Rating Formula for Mental Disorders, a 
rating of 30 percent is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R.  § 4.130, Diagnostic 
Code 9435.

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

The RO assigned a higher rating of 100 percent effective from 
May 16, 2007 based on information from the Social Security 
Administration (SSA) that indicated that the Veteran was 
found to be disabled from October 27, 2006 due to depression.  
The SSA noted that the Veteran began seeing L.G., M.A., a 
licensed psychological associate, on May 16, 2007.  L.G. 
related that the Veteran had lost all of her hair and the 
condition had interfered with her ability to interact with 
others.  L.G. reported that the Veteran's symptoms included 
depressed mood, crying spells, anhedonia, loss of energy, 
mood swings, sleep problems, loss of self-esteem, and 
feelings of hopelessness, helplessness, and worthlessness.  
The Veteran's mood was dysphoric and affect was blunted.  She 
also had a limited range of motions and her thought processes 
were slowed.  L.G. maintained that the Veteran's prognosis 
for recovery was poor due to the severity and chronicity of 
her depressive symptoms.  An August 2007 letter further 
showed that L.G. provided a diagnosis of mood disorder due to 
follicular degenerative syndrome with major depressive-like 
episode on Axis I, and she assigned a GAF score of 35.  L.G. 
maintained that because of the Veteran's follicular 
degenerative syndrome, the Veteran experienced severe major 
depressive episode symptoms and her symptoms had interfered 
significantly in her occupational, social, and personal life.  
Her chronic pain prevented her from working.  Her problems 
with memory and concentration limited her ability to learn 
new tasks.  Her isolating behaviors and damaged self-esteem 
limited her ability to initiate or to sustain work or social 
relationships.  L.G. contended that due to the severity and 
chronicity of the Veteran's depressive symptoms, her 
prognosis for recovery was poor, and her symptoms were likely 
to increase due to the stress inherent in any work 
environment.  Therefore, L.G. considered the Veteran 
permanently and totally disabled and unemployable.  

The relevant evidence of record pertaining to the period 
prior to May 16, 2007 includes VA treatment records which 
noted an assessment of major depression in March 2002.  The 
December 2002 mental health intake showed the Veteran 
reported that she often liked to be alone and constantly 
struggled with her migraine headaches.  She complained of 
depressed moods, crying spells, and sleep disturbances, 
largely due to migraines.  She also felt that her physical 
appearance had negatively impacted her ability to get a job.  
On mental examination, she was alert, oriented, articulate 
and appropriately depressed.  Her mood and affect were 
appropriate with depressed mood due to unemployment, 
financial, and medical stressors.   She denied any suicidal 
or homicidal ideations or auditory or visual hallucinations.  
Her thought process was clear and goal directed, and her 
insight and judgment were good.  No diagnosis or GAF score 
was assigned.  The Veteran was scheduled for a follow-up 
assessment for a status update at which time it would be 
determined whether the Veteran needed to be evaluated by a 
psychiatrist. 
Thereafter, VA treatment records indicate that the Veteran 
preferred to be followed by a psychiatrist outside of VA for 
depression due to concerns of confidentiality.  

In an August 2006 private medical letter, Dr. H.J. related 
that the Veteran reported that her hair loss had affected her 
self-esteem to a great degree as well as her interaction with 
others and her job performance.  The Veteran related that her 
situation was further complicated by the fact that she 
suffered from migraine headaches, which prevented her from 
wearing a wig because the wig made her headaches much worse.  
Dr. H.J. noted that the Veteran also had a herniated disc of 
the cervical spine diagnosed in 2001 and a history of 
hypertension.  Dr. H.J. indicated that the Veteran maintained 
that as the result of her hair loss, she had become withdrawn 
and did not like to interact with others.  She would not 
approach others for dating or socializing because she 
believed that she would be rejected on account of her 
baldness.  She also reported that at work, because of her 
very defensive attitude and because she did not want to 
interact with anybody, her life was miserable.   She 
complained of depression and difficulties sleeping and 
coping.  She felt lonely, and she had crying spells.  She 
experienced some hopelessness and helplessness, which came 
and went with occasional death wishes.  The migraine 
headaches added to her feeling of moodiness and feeling more 
depressed and anxious.  

On mental status examination in August 2006, Dr. H.J. 
maintained that the Veteran seemed to be a very reliable 
historian.  She seemed anxious, depressed, and almost broke 
into tears at some point.  Her speech was within normal 
limits.  Her affect was full and appropriate to her mood.  
She denied she had auditory or visual hallucinations, and she 
denied any suicidal ideations or homicidal ideations.  Her 
thought process was within normal limits, and she had no 
flight of ideas or looseness of association.  She displayed 
no tangential thinking and cognitive function was intact   
She demonstrated very good judgment and insight at the time 
of the assessment.  Dr. H.J. maintained that the Veteran's 
"condition" had affected her social interaction and her 
quality of work.  On Axis I, Dr. H.J. provided a diagnosis of 
mood disorder due to "general medical condition."  The 
Board notes that Axis IV is for reporting psychosocial and 
environmental problems that may affect the diagnosis, 
treatment, and prognosis of mental disorders listed on Axes I 
and II.  (See DSM-IV).  On Axis IV, Dr. H.J. reported the 
Veteran's medical problems, especially follicular 
degenerative syndrome and having to deal with baldness, and 
limited social support affected her diagnosis.  The examiner 
assigned a GAF score of 35.  

In a subsequent private medical letter from Dr. H.J. dated 
September 11, 2006 (but received in March 2008 with the 
Veteran's notice of disagreement), he maintained that the 
Veteran was being treated for migraine headache and emotional 
distress that had significantly affected her quality of life 
socially and her ability to work effectively.  

The above evidence shows that, during the period at issue, 
the Veteran's psychiatric disability clearly met the criteria 
for a 70 percent evaluation because the impact of the 
Veteran's hair loss on her psyche had affected her 
functioning in most areas-namely, mood, thinking, and work, 
social, and intimate relationships.  Her mood was depressed, 
and while no formal thought disorder was diagnosed, it was 
her perception and that of her treating physician that her 
hair loss had and continued to seriously affect her work, 
social, and intimate relationships.  Dr. H.J. also assigned a 
GAF score of 35 which is commensurate with a 70 percent 
evaluation for major impairment in several areas.  

The Board acknowledges that, in connection with the assigned 
GAF score, Dr. H.J. provided a diagnosis of mood disorder due 
to "general medical condition" which would include the 
herniated disc of the cervical spine and history of 
hypertension he also referenced at that time.  Dr. H.J.'s 
reporting on Axis IV and in the subsequent letter in 
September 2006, however, indicated that the two primary 
"medical conditions" affecting the mood disorder were the 
hair loss and migraine headaches.  Also, the 
interrelationship between the hair loss and migraine 
headaches with respect to the impact on the Veteran's psyche 
is patent as according to the Veteran, she is unable to wear 
a wig to hide her hair loss because the wig only exacerbates 
her migraine headaches.  Thus, there is a basis for finding 
that the low GAF score of 35 is indeed reflective of the true 
severity of the mood disorder as it relates to the service-
connected hair loss and migraine headaches.  

The Board further observes that there is no clear line of 
demarcation in the evidence of record for the period prior to 
May 16, 2007 and beginning on such date other than the fact 
that L.G. used the words that the Veteran was "permanently 
and totally disabled."  The Veteran's complained of symptoms 
have been relatively consistent before and after the period 
at issue.  Both Dr. H.J. and L.G. assigned GAF scores of 35.  
The period at issue is also very short spanning just eight 
months (September 27, 2006 to May 15, 2007).  Resolving 
reasonable doubt in the Veteran's favor, the Board concludes 
that the Veteran's service-connected mood disorder more 
nearly approximated total occupational and social impairment 
than occupational and social impairment with deficiencies in 
most areas for the period from September 27, 2006 to May 16, 
2007, thereby warranting the assignment of a 100 percent 
evaluation for this period.  38 C.F.R. §§ 4.3, 4.7. 

TDIU for the Period Prior to May 16, 2007

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded if the above-stated percentage 
requirements are met and the evaluator determines that a 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a).  All 
veterans who are shown to be unable to secure and follow a 
substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R.       § 4.16(b).  In cases where the 
schedular criteria are not met, an extraschedular rating is 
for consideration.  38 C.F.R. § 3.321.

Service connection is in effect for the following 
disabilities:  mood disorder, evaluated as 100 percent 
disabling; migraine headaches, evaluated as 50 percent 
disabling; alopecia, evaluated as 30 percent disabling; right 
foot bunionectomy with degenerative joint disease and 
residual neuropathy, evaluated as 20 percent disabling; left 
foot bunionectomy with degenerative joint disease, evaluated 
as 10 percent disabling; left ankle strain, evaluated as 10 
percent disabling; and right ankle strain, evaluated as 10 
percent disabling.  A combined rating of 80 percent effective 
from September 24, 2006 was in effect, a combined rating of 
90 percent is in effect from September 27, 2006, and, as the 
result of the Board's decision, a total rating will be in 
effect from September 27, 2006.  

The schedular criteria for the assignment of a TDIU have been 
met as the Veteran has one disability rated at 40 percent or 
higher and a combined rating of 70 percent or higher.  The 
question is whether the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  

The Board notes that the Veteran previously filed a claim for 
TDIU in May 1997, which was denied in a June 1997 rating 
decision.  Thereafter, the claims file reflects that she 
eventually obtained employment.  In a statement received on 
December 4, 2006, the Veteran maintained that she was no 
longer working due to her "disabilities."

In a September 24, 2006 VA letter received in March 2008 
along with the Veteran's notice of disagreement, Dr. C.A. 
noted that the Veteran was diagnosed with severe migraine 
headaches.  Dr. C.A. maintained that the Veteran's illness 
was currently refractory to medication or treatment, and her 
level of function was severely limited due to this illness.  
Dr. C.A. noted that, in her clinical opinion, the Veteran was 
unable to work on a consistent basis.  Also received was a 
September 25, 2006 letter from the Office of Personnel 
Management that noted that the Veteran was found to be 
disabled for her position as a Human Resources Specialist due 
to migraines.   

An Employment Information report dated in May 2007, which was 
prepared by the Veteran's former employer, indicated that the 
Veteran had worked 40 hours a week and the date the Veteran 
last worked was on October 10, 2006 (with a begin date noted 
as September 21, 2003).  The reason for termination of work 
was noted as "disability retired" for which the Veteran was 
in receipt of disability retirement benefits.    

A February 2008 VA feet examination report shows the examiner 
reviewed the claims file and examined the Veteran's feet, 
ankles, and hair loss.  The VA examiner maintained that there 
were no functional impairments mentioned due to alopecia 
except the Veteran's claim regarding a mood disorder.  The VA 
examiner noted that the alopecia would not affect physical or 
sedentary employment otherwise.  The VA examiner maintained 
that the right foot and bilateral ankle disabilities might 
affect physical employment, but the Veteran should be able to 
perform sedentary employment with regard to these issues.  

The February 2008 VA mental examination report shows the 
examiner reviewed the claims file.  The VA examiner 
maintained that the Veteran's depressive disorder was 
secondary to stressful life events, including loss of her 
hair on the top of her head, and also her chronic pain and 
discomfort from her headaches.  The VA examiner noted that 
the Veteran was not working because of her physical problems.  
The VA examiner opined that, although the Veteran's symptoms 
would render employment difficulty, it would not, in and of 
itself, preclude employment.  

The February 2008 VA neurological examination report shows 
the same VA examiner maintained that, because of the 
intensity and frequency of the Veteran's headaches, missing a 
day-and-a-half of work a week when she did work because of 
headaches, and given that she stated that they had become 
worse since then, he would think that any employment would be 
extremely problematic.  

As previously discussed, there is also the medical evidence 
concerning the Veteran's mood disorder from the SSA 
pertaining to an award of disability benefits.  

The Veteran's claim for TDIU was received on December 4, 
2006.  The evidence of record shows the Veteran's service-
connected disabilities rendered her unable to secure or 
follow a substantially gainful occupation as of October 10, 
2006.  The Veteran stopped working on October 10, 2006; 
therefore, as of October 10, 2006, it was factually 
ascertainable that the Veteran's service-connected 
disabilities rendered her unemployable, so is the date the 
Board finds that the evidence establishes that entitlement to 
a TDIU arose.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o) (2008).  

In this case, a 100 percent schedular disability rating for 
service-connected mood disorder has been granted for the 
period from September 27, 2006.  As this date for which the 
Veteran has been granted a schedular rating is prior to the 
date entitlement to TDIU arose, the question of TDIU for the 
rating period after September 27, 2006 is rendered moot.  The 
Veteran's combined schedular rating is not less than total 
for the period beginning October 10, 2006.  Accordingly, the 
Veteran has not met the criteria for a TDIU for any period 
prior to May 16, 2007.  


ORDER

A higher initial rating of 100 percent for service-connected 
mood disorder for the period from September 27, 2006 to May 
15, 2007 is granted.

Entitlement to a TDIU for the period prior to May 16, 2007 is 
denied.


REMAND

The issue of entitlement to an increased rating for service-
connected migraine headaches in excess of 30 percent for the 
period prior to September 24, 2006 is included in this Board 
decision for the purpose of REMAND for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

By way of procedural history, in a February 1995 rating 
decision, the RO granted service connection for tension 
headaches and assigned a noncompensable evaluation under 
Diagnostic Code 8199-8100, effective from July 4, 1994, the 
day following the Veteran's discharge from service.  The 
disability rating was increased to 10 percent effective July 
4, 1994 in a November 1998 rating decision.  

In October 2002, the Veteran submitted a claim for increased 
rating in excess of 10 percent for headaches.  An April 2003 
rating decision (mailed on April 3, 2003) denied an increased 
rating.  The Veteran entered a timely notice of disagreement 
with this decision in April 2003 (the RO recognized a June 
2003 notice of disagreement).  A May 2004 statement of the 
case (issued on May 24, 2004) addressed this issue.  The 
disability was now characterized as migraine headaches.  The 
record reflects that the Veteran did not submit a timely 
substantive appeal to this rating issue.  In the cover letter 
sent with the May 2004 statement of the case, the Veteran was 
advised that, in order to perfect her appeal to the Board, 
she must timely file a substantive appeal.  She was provided 
with VA Form 9 (Appeal to Board of Veterans' Appeals).  
Because the Veteran did not thereafter timely file VA Form 9 
or otherwise express a desire to continue her appeal of the 
April 2003 RO rating decision denial of increased rating for 
service-connected migraine headaches, that decision became 
final.

The Veteran subsequently submitted a claim for increased 
rating.  In a statement submitted in November 2004, the 
Veteran indicated in writing that she had continuous and 
uncontrolled migraines.  There are VA treatment records dated 
from June 2006 that show some evidence of increased 
disability of migraine headaches.  There is also the August 
2006 "Request Status Report" in which the Veteran inquired 
on the status of a claim for increase and included the 
headaches/migraine condition.  

In a March 2008 rating decision addressing the issue of 
increased rating for headaches, the RO increased the 
disability rating under Diagnostic Code 8100 to 30 percent 
effective from June 8, 2006 (based on the date of medical 
evidence showing the migraines increased in severity) and to 
50 percent effective from February 12, 2008 (based on the 
date of the medical evidence showing that the headaches are 
productive of severe economic inadaptability).  

In a timely March 2008 notice of disagreement, through her 
representative at the time, the Veteran disagreed with the 
period of increased rating claim from October 6, 2006 for 
which a 30 percent rating was assigned.  She contended that a 
higher rating of 50 percent should have been assigned from 
October 6, 2006.  (The Veteran incorrectly asserted that this 
was a disagreement with the "effective date" assigned for 
the 50 percent rating; however, because she contended only 
for the assignment of a 50 percent disability rating from 
October 6, 2006, which is a time within the increased rating 
appeal period of the current claim, the disagreement was with 
the 30 percent rating assigned for the period prior to 
September 24, 2006; the issue is not in fact an earlier 
effective date issue).  

The notice of disagreement did not express disagreement with 
the 50 percent disability rating for any period.  In a 
February 2009 rating decision during the increased rating 
appeal, the RO assigned an earlier stage of September 24, 
2006 for the 50 percent disability rating, based on medical 
opinion evidence that noted that the Veteran was unable to 
work on a consistent basis due to migraine headaches.  
Because the Veteran did not express disagreement with the 50 
percent disability rating for headaches, there is no 
remaining question on appeal as to an increased rating in 
excess of 50 percent.  The Board notes the 50 percent is the 
maximum schedular rating provided for migraine headaches 
(Diagnostic Code 8100).  Therefore, the remaining issue is 
entitlement to an increased rating for service-connected 
migraine headaches in excess of 30 percent for the increased 
rating period prior to September 24, 2006.  

The claims file evidence does not reflect that a statement of 
the case on the remaining aspect of the increased rating 
issue has yet been issued.  Having mischaracterized the issue 
in the February 2009 rating decision as one for earlier 
effective date (rather than increased rating in excess of 30 
percent for the rating period prior to September 24, 2006), 
the RO then erroneously noted that, because the Veteran was 
granted an effective date for the 50 percent rating earlier 
than she requested, she received a full grant of the benefit 
sought on appeal, and the RO maintained that the appeal was 
closed on this issue.  The issue of entitlement to an 
increased rating in excess of 30 percent for the rating 
period prior to September 24, 2006 remains on appeal, and 
requires a statement of the case.  

Accordingly, the issue of entitlement to an increased rating 
in excess of 30 percent for the rating period prior to 
September 24, 2006 is REMANDED for the following action:

The RO/AOJ should issue a statement of 
the case on the issue of entitlement to 
an increased rating in excess of 30 
percent for the rating period prior to 
September 24, 2006.  The Veteran should 
be apprised of the right to submit a 
substantive appeal and to have the claim 
reviewed by the Board.  The Veteran 
should be allowed the requisite period of 
time for a response. 
 
The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion as to the ultimate 
disposition warranted in this case.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


